Citation Nr: 1755429	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to August 1956 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted private audiograms in support of his claim, including from January 2017, January 2014, and September 2012.  The January 2017 audiogram in particular appears to support a rating in excess of the 10 percent currently assigned, but it is unknown whether the speech discrimination scores were obtained using the Maryland CNC test as required for rating purposes.  See 38 C.F.R. § 38 C.F.R. § 4.85(a)(Requiring an audio examination be conducted by a state-licensed audiologist, using a controlled speech discrimination test (Maryland CNC) and including a puretone audiometry test, and be conducted without the use of hearing aids.) The January 2014 audiogram contains puretone test results but no speech discrimination scores.  The September 2012 audiogram may support a higher rating but portions of the report are illegible.  

The Board may interpret a graphical audiogram.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  However, in Savage v. Shinseki, 24 Vet. App. 259 (2011) the Court held that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed.  As the January 2017 audiogram in particular appears to support the claim, clarification must be obtained.  It would be useful if the graphical data from each of the reports was converted into numeric form.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any appropriate authorization from the Veteran, contact the private audiologist (Lake ENT & FPS) who conducted the January 2017, January 2014, and September 2012 audiograms and request clarification of the reports. 

Specifically, the audiologist should be asked, for each of the three audiograms (January 2017, January 2014, and September 2012), to (1) provide the audiometric examination results for each ear in a numerical report, as opposed to a graphed report; and (2) indicate whether the Maryland CNC test was used to obtain the speech discrimination scores shown; if so, indicate which percentage scores most accurately reflect the results of the Maryland CNC test for each ear.

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




